Mr. Justice Carnes delivered the opinion of the court. 6. Assumpsit, action of, § 89*—when evidence sufficient to sustain verdict as to value of property. In an action of assumpsit to recover the market value of residence property conveyed to defendant under an oral contract, which was breached by defendant, evidence held sufficient to sustain the verdict as to the value of such property. 7. Appeal and erbob, § 1447*—when error in refusing leave to file special pleas and in sustaining demurrers to special pleas harmless. Any error in an action of assumpsit in refusing defendant leave to file special pleas and in sustaining demurrers to special pleas is harmless where defendant is not deprived in the introduction of evidence, or in the instructions to the jury, of any legal right to which he is entitled under the facts.